Citation Nr: 1725064	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  16-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of an appendectomy, to include adhesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to April 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which denied entitlement to compensation under 38 U.S.C. § 1151 for residuals of an appendectomy surgery on the basis that it was "not well-grounded."

This issue has been recharacterized as a claim for service connection, as shown on the title page.  This change appropriately reflects the Veteran's contentions (as contained in his notice of disagreement, substantive appeal and supporting documents, and the Statement of Accredited Representative in Appealed Case in lieu of VA 646) and the evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009)( noting that when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim).

The issue of entitlement to compensation under 38 U.S.C. § 1151 for an eye disorder resulting from a cataract extraction performed in June 2013 at the VA Medical Center in Durham, North Carolina has been raised by the record in a VA Form 21-526EZ dated in July 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of appendectomy procedure.  

Most of the Veteran's service treatment records are fire-related, however the available clinical records show the Veteran underwent an appendectomy in February 1958 at Hunter Air Force Base for suppurative appendicitis.  An April 1958 separation examination report shows the abdomen and viscera were observed to have a 3" diagonal surgical scar, R.L.Q., WH, NS."   

The Veteran maintains that he has residual complications from that surgery, including chronic pain, adhesions, and an incision that never healed correctly.  He reports that two hours after the surgery, he awoke from anesthesia and was found wandering the halls.  He believes this may have caused his incision not to heal properly and led to the development of his current adhesions.  He also has indicated that pain has been present since the surgery.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  Currently, there is no competent medical opinion as to whether the Veteran has a current disability that is etiologically related to his appendectomy.  A VA examination must be scheduled in order to determine the nature and etiology of the Veteran's claimed disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, update the file with any relevant, outstanding VA and/or private medical records.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ask the Veteran to identify any VA and/or private treatment providers who treated him after service for residuals of his appendectomy, to include abdominal pain, adhesions and post-surgical scarring.  All identified records should be added to the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Obtain updated VA treatment records from December 2014 to the present and associate them with the file. 

3.  Schedule the Veteran for a VA examination to determine the nature, severity, and etiology his claimed appendectomy residuals.  The claims file, and a copy of the remand, must be made available to the examiner for review.  

Based upon the examination results and review of the record, and with consideration of the Veteran's lay statements, the examiner should state whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran has residuals of his 1958 appendectomy procedure, to include adhesions and scarring.  If so, the examiner should identify each disability.   

If the examiner determines that the Veteran does not have any current residuals from his in-service appendectomy procedure, then the basis for this finding must be adequately explained.

A rationale, which reflects consideration of the lay and medical evidence, must be provided for any and all opinions expressed.

4.  After completing the requested actions and any additional action deemed warranted, adjudicate the claim for service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

